Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art of record taken as a whole neither teaches nor renders obvious the combination including:

Claim 1
a mesh foil bearing for supporting the shaft while rotating, the mesh foil bearing including a pad, [[and]] an actuator, and an outer sleeve, the pad including. a top foil having ends that are affixed to the outer sleeve, a rear plate, and a wire mesh dampener disposed between the top foil and the rear plate, wherein the actuator is configured to be actuated with compressed gas to move the rear plate closer to the top foil which compresses the wire mesh dampener between the rear plate and the top foil that is affixed to the outer sleeve.

Claim 6
A compressor, comprising: a housing; a shaft configured to be rotated relative to the housing to compress a fluid; and a mesh foil bearing for supporting the shaft while rotating, the mesh foil bearing including a pad and an actuator, the pad including a top foil and a wire mesh dampener, the actuator configured to be actuated with compressed gas to compress the wire mesh dampener,  wherein the housing includes a circumferential groove that extends along mesh foil bearing, the compressor configured to supply the compressed gas to the actuator through the circumferential groove.

Claim 8
a mesh foil bearing for supporting the shaft while rotating, the mesh foil bearing including a pad, an actuator, and an outer sleeve, the pad including: a top foil having ends that are affixed to the outer sleeve, a rear plate, and a wire mesh dampener disposed between the top foil and the rear plate, wherein the actuator is configured to be actuated with compressed gas to move the rear plate closer to the top foil which compresses the wire mesh dampener between the rear plate and the top foil that is affixed to the outer sleeve; a condenser for cooling the working fluid compressed by the compressor; an expander for expanding the working fluid cooled by the condenser; and an evaporator for heating the working fluid expanded by the expansion device with a process fluid.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN B WAITS whose telephone number is (571)270-3664. The examiner can normally be reached Monday-Thursday from 6-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on 571-272-6917. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALAN B WAITS/Primary Examiner, Art Unit 3656